Citation Nr: 1117846	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether recoupment of the Veteran's disability separation pay awarded in the amount of $54,799.20 is proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, from January 1991 to February 1993, and from April 1997 to March 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2009, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge rendering the determination in this claim.  The transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In March 2003, upon separation from service, the Veteran received disability severance pay in the amount of $54,799.20.  

2.  In January 2004, the RO issued a rating decision which granted service connection for peripheral vascular disease, status post iliac stent placement, bilateral lower extremities; the RO denied a claim for service connection for a right hip disability.  

3.  In July 2006, the RO notified the Veteran that his disability severance pay would be recouped through the withholding of VA compensation until the full amount of his disability severance pay was repaid.  

4.  The Veteran's service-connected peripheral vascular disease, status post iliac stent placement, right lower extremity, is not the same disability upon which his disability severance pay was based.  


CONCLUSION OF LAW

Recoupment of the Veteran's disability severance pay, in the amount of $54,799.20, by withholding his VA disability compensation, is not proper.  10 U.S.C.A. §§ 1212, 1174 (West 2002 & Supp. 2007); 38 C.F.R. § 3.700 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the VA's recoupment of his disability severance pay, awarded in the amount of $ 54,799.20, is improper.  He argues that the disability for which he was granted disability separation pay is different from any of the service-connected disabilities for which he is receiving VA compensation.  He essentially argues that his service-connected right lower extremity disability is a vascular disorder that is distinct from the right hip disorder upon which his disability severance pay was based.  For the reasons provided below, the Board agrees.  

The Veteran's service treatment reports show that he received a number of treatments for right hip pain beginning in 2001, with notations of bursitis, and findings that included a subchondral cyst at the head of the right femur.  In July 2002, he was noted to have right lower extremity claudication, and he underwent a balloon-angioplasty with intravascular stent.  The impression was short segment right iliac occlusion.  A September 2002 report contains diagnoses of "chronic right lower extremity pain, not of apparent vascular etiology," and "previous occluded right common iliac artery, status post dilation and stent placement."  A Physical Evaluation Board report (PEB), dated in January 2003, states that the "Category I" (described as "unfitting condition") diagnosis was "chronic right hip pain with intermittent radiation to his lower leg."  The PEB states that the related diagnoses were "right hip pain of unknown etiology," and "chronic right lower extremity pain."  The "Category III" conditions (described as "conditions that are not separately unfitting and do not contribute to the unfitting condition(s))" were listed as status post dilation and stent placement, previous occluded right common iliac artery, and piriformis syndrome.  

Private treatment reports dated in May 2003 (shortly after separation from the Veteran's last period of active duty), show that he was found to have a complete occlusion of his right common iliac artery stent, that he underwent a bilateral common iliac artery angioplasty, and that there was a notation of peripheral vascular disease.  He received additional treatment for these symptoms in 2004.  

The evidence indicates that the Veteran received disability severance pay in the amount of $54,799.20.  See VA Forms 20-6560, dated in December 2005 and January 2006.    

In January 2004, the RO granted service connection for peripheral vascular disease of the bilateral lower extremities, status post iliac stent placement.  The RO determined that although peripheral vascular disease was first shown in May 2003 (i.e., after service), that it was "analogous" to arteriosclerosis obliterans, such that service connection was warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

In June 2004, the RO notified the Veteran that it proposed to withhold part of his VA compensation until his disability severance pay was recouped.  He was given 60 days to submit evidence and argument.  

In September 2004, the RO notified the Veteran that its June 2004 proposed withholding of his disability severance pay would not be implemented because, "A review of the evidence shows that you have not established service connection for the condition you received severance pay for.  Because of that, we are precluded from withholding benefits to recoup the severance pay you received."  

In February 2006, the RO increased the Veteran's evaluations for his bilateral lower extremity disabilities to 60 percent (each).  

In February 2007, the RO determined that the Veteran's evaluations for his bilateral lower extremity peripheral vascular disease should remain at 60 percent (each).  With regard to the right lower extremity, the RO stated, "Recoupment of disability severance pay at 60% is to continue."  The RO further indicated that recoupment was not warranted for the left lower extremity.  The cover letter for this decision, dated in March 2007, further notified the Veteran that the RO would be withholding some of compensation payments every month in order to recoup his disability severance pay in the amount of $54,799.20.   

A February 2008 Statement of the Case shows that the RO stated that, "[Y]our right lower leg is related to your service connected vascular condition," and that the withholding of disability severance pay was therefore warranted.  

Where the disability or disabilities found to be service connected are the same as those upon which disability severance pay is granted, an award of compensation will be made subject to recoupment of the disability severance pay.  38 C.F.R. § 3.700(a)(3); see also 10 U.S.C.A. § 1212(c); 10 U.S.C.A. § 1174 (VA shall deduct from disability compensation an amount equal to the total amount of severance pay).  

The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991).

The Board finds that recoupment of the Veteran's severance pay is not warranted.  Under the applicable law, the disability or disabilities found to be service-connected must be the same as those upon which disability severance pay is granted.  See 38 U.S.C.A. § 1212(c); 38 C.F.R. § 3.700(a)(3); see also VBA's Adjudication Procedure Manual, M21-1MR, Part III.v.4.B.6.c., and Part III.v.B.7.a-c.  The Veteran's PEB shows that he was determined to be unfit for duty due to "chronic right hip pain with intermittent radiation to his lower leg." The PEB states that although the Veteran had other disorders that included "status post dilation and stent placement, previous occluded right common iliac artery," that this was a "Category III" condition, which it describes as a condition that is "not separately unfitting" and which "does not contribute to the unfitting condition."  The PEB clearly indicates that the Veteran's right hip pain was considered to be distinct from his right iliac artery disorder.  The service-connected disability upon which the RO based recoupment is peripheral vascular disease, status post iliac stent placement, of the right lower extremity.  The RO's decision granting service connection for this disability, dated in January 2004, shows that the RO denied a claim for service connection for a right hip disability at that time; service connection is not currently in effect for a right hip disability.  

In summary, there is no basis upon which to find that the Veteran's joint pain, i.e., his "chronic right hip pain with intermittent radiation to his lower leg," upon which he was awarded disability severance pay, is the same disability as his service-connected vascular disorder, i.e., peripheral vascular disease, status post iliac stent placement, of the right lower extremity.  While the Veteran clearly received treatment for right iliac artery symptoms during service, in 2002, to include stent placement, there is nothing in the PEB, or other service reports, to show that this was the basis for his severance pay.  In fact, the PEB clearly indicates that the Veteran was not found to be unfit due to his right iliac artery symptoms, to include his stent placement.  Furthermore, the PEB, as well as the Veteran's other service treatment reports, do not contain any mention of peripheral vascular disease whatsoever.  Accordingly, the evidence is insufficient to show that the Veteran "has been paid twice for the same disability."  See VAOPGCPREC 67-91.  The Board therefore finds that the evidence is at least in equipoise, and that recoupment of the Veteran's disability severance pay is not warranted.  


As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, as the Board has granted the Veteran's claim, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Recoupment of special separation benefits by withholding VA disability compensation benefits is improper; the appeal is granted.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


